DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: The claim sets forth the limitation of a composition with the structure (Y, Gd)1-x-2y-BixCa2yFe1-z-yInzVyO12. It is unclear what the meaning is of (Y, Gd) as they are in the parenthesis with no relative amounts or ratios to each other. Additionally, the claim uses variables x, y, and z without defining any ranges for these variables. Therefore it is unclear what the claimed structure is intended to be.
As to Claim 11: The claim sets forth the limitation of a composition with the structure (Y, Gd)1-x-2y-BixCa2yFe1-z-yInzVyO12. It is unclear what the meaning is of (Y, Gd) as they are in the parenthesis with no relative amounts or ratios to each other. Additionally, the claim uses variables x, y, and z without defining any ranges for these variables. Therefore it is unclear what the claimed structure is intended to be.
As to Claim 20: The claim sets forth the limitation of a composition with the structure (Y, Gd)1-x-2y-BixCa2yFe1-z-yInzVyO12. It is unclear what the meaning is of (Y, Gd) as they are in the parenthesis with no relative amounts or ratios to each other. Additionally, the claim uses variables x, y, and z without defining any ranges for these variables. Therefore it is unclear what the claimed structure is intended to be.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767